76 So. 3d 1119 (2011)
William Earl DUNCAN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-5701.
District Court of Appeal of Florida, First District.
December 30, 2011.
Nancy A. Daniels, Public Defender, and M.J. Lord, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Dixie Daimwood, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We affirm appellant's conviction. However, we find that the trial court failed to conduct a proper Faretta inquiry at the sentencing hearing. See Travis v. State, 969 So. 2d 532, 533 (Fla. 1st DCA 2007) ("Sentencing is a crucial stage of a criminal proceeding, so that the offer of assistance of counsel must be renewed then, even if the defendant has previously waived counsel at other stages."). Accordingly, we are compelled to vacate the appellant's sentence and remand for resentencing following a proper Faretta inquiry. See id. ("Because the failure to renew the offer of counsel at the commencement of the sentencing hearing constitutes reversible error, Appellant is entitled to be resentenced after a proper Faretta inquiry.").
WOLF, HAWKES, and ROBERTS, JJ., concur.